

116 HR 8919 IH: Ensuring Vastly Improved Performance (eVIP) for Mail Service for our Veterans Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8919IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Cunningham introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to consolidate and upgrade the mail management systems of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Vastly Improved Performance (eVIP) for Mail Service for our Veterans Act or the eVIP Mail Service for Veterans Act.2.Mail strategy and modernization(a)Develop strategy(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop a strategy to improve the printing and mailing operations of the Department of Veterans Affairs.(2)ExclusionThe strategy described in paragraph (1) does not apply to the mailing of prescription and over-the-counter drugs.(b)Strategy goalsThe Secretary shall include in the strategy under subsection (a) plans for improving the printing and mailing operations of the Department, including plans for the following:(1)Consolidate the printing and mailing operations of the Department—(A)such that the operations are performed at not more than four locations, except that the Veterans Health Administration and the Veterans Benefits Administration are each primarily serviced by not more than two of the locations;(B)to enable production cost efficiencies; and(C)to improve the timeliness of sending mail.(2)Ensure each of the locations described in paragraph (1)(A) has the capacity to offset service disruptions at another such location, and enable the exchange of mail volume between such locations for purposes of such offsetting and for balancing the mail volume for which each such location is responsible.(3)Update the printing and mailing practices of the Department to decrease mailing costs, including increasing the use of automation discounts offered by the United States Postal Service.(4)Improve the accuracy of mail data maintained by the Department.(5)Improve the tracking of mail within the Department.(6)Perform house holding on a more consistent basis.(7)Set Departmentwide standards, including minimum requirements and target goals, for appropriate mail data metrics.(8)Improve the accuracy of address information held by the Department for persons to whom the Department sends mail.(c)Pilot programThe Secretary may carry out a pilot program to test the feasibility and efficacy of the strategy developed under subsection (a).(d)Implementation(1)In generalNot later than 180 days after the Secretary has developed the strategy under subsection (a), the Secretary shall implement the strategy except as provided in paragraphs (2) and (3).(2)ConsolidationSubject to paragraph (3), not later than 24 months after the Secretary has developed the strategy under subsection (a) the Secretary shall implement the strategy with respect to the goals described in paragraphs (1) and (2) of subsection (b).(3)Extension in case of pilot programIf the Secretary carries out a pilot program under subsection (c), not later than 36 months after the Secretary has developed the strategy under subsection (a) the Secretary shall implement the strategy.(e)Report(1)ContentsNot later than the date described in paragraph (2), the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on—(A)the effect of the strategy developed under subsection (a), as implemented, on the reliability and timeliness of correspondence between the Department and veterans and their dependants;(B)the cost savings resulting from the implementation of the strategy;(C)the improvements implemented under the strategy to the hardware and software used for printing and mailing operations of the Department, including any such improvements that will be implemented; and(D)whether the Department is processing a significant volume of mail correspondence volumes outside of the locations described in subsection (b)(1)(A).(2)TimingThe date described in this paragraph is—(A)two years after the date of the enactment of this Act; or(B)if the Secretary carries out a pilot program under subsection (c), three years after the date of the enactment of this Act.(f)DefinitionsIn this section:(1)The term house holding means consolidating into a single piece of mail all mail that is sent on the same day from the same location to the same intended recipient at one address.(2)The term mail data means metrics relating to printing and mailing operations, including the quantity of mail, costs, and address errors.(3)The term printing and mailing operations means the processes, personnel, facilities, and materials and other resources involved in the production, handling, and transmission of electronic and physical mail, and the management thereof.